Name: Commission Regulation (EEC) No 527/84 of 29 February 1984 fixing the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 60/ 16 Official Journal of the European Communities 1 . 3 . 84 COMMISSION REGULATION (EEC) No 527/84 of 29 February 1984 fixing the export refunds on oil seeds exports and the situation in the Community regarding the supply of and demand for these seeds ; Whereas Article 1 of Commission Regulation (EEC) No 651 /71 of 29 March 1971 on certain detailed rules for the application of export refunds on oil seeds (*), as amended by Regulation (EEC) No 1480/79 (6), provides that the amount of the refund must be calculated on the basis of the weight of exported seeds ; whereas this weight must be adjusted to take account of any differ ­ ences between the percentages of moisture and impur ­ ities found to exist and those used to define the stan ­ dard quality for which the target price is fixed ; whereas , when this adjustment is being made, the weight of the exported seeds must be increased by the amount of the difference between the actual moisture and impurities content and that used to define the standard quality if the former is lower than the latter ; whereas, if the opposite applies, the weight of the exported seeds must be reduced by the same amount ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the first sentence of Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 28 of Regulation No 136/66/EEC provides that a refund may be granted on exports to third countries of oil seeds harvested within the Community ; whereas the amount of this refund may not exceed the difference between prices within the Community and prices on the world market where the former are higher than the latter ; whereas Article 21 of Regulation No 136/66/EEC provides that, at present, Article 28 of that Regulation applies only to colza, rape and sunflower seeds ; Whereas Article 3 of Regulation No 142/67/EEC provides that when the refund is being calculated account must be taken of prices ruling on the various Community markets which are representative from the point of view of processing and exportation ; the most favourable quotations recorded on the various markets of importing third countries and costs incurred in placing the goods on the world market ; whereas, when the amount of the refund is being fixed, account must also be taken of the level of market prices within the Community for the oil seeds referred to in Article 21 of Regulation No 136/66/EEC and the future trend of these prices ; whereas , furthermore, account should be taken of the economic aspect of the proposed Whereas the standard quality referred to above was defined in Article 2 of Council Regulation (EEC) No 1591 /83 of 14 June 1983 fixing the target prices and intervention prices for colza and rape seed and sunflower seed for the 1983/84 marketing yearH ; Whereas Article 2 of Regulation No 142/67/EEC provides that the refund may be varied according to destination where the world market situation or the specific requirements of certain markets make this necessary ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 162, 12. 6 . 1982, p. 6 . (3) OJ No 125, 26 . 6 . 1967, p . 2461 /67. 0 OJ No L 75, 30 . 3 . 1971 , p . 16 . (6) OJ No L 180, 17 . 7. 1979, p . 13 . O OJ No L 163 , 22 . 6 . 1983 , p . 40 .(4) OJ No L 264, 23 . 11 . 1972, p. 1 . 1 . 3 . 84 Official Journal of the European Communities No L 60/ 17 HAS ADOPTED THIS REGULATION : Article 1 The refund on the products referred to in Article 21 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 March 1984. Whereas it follows from applying these detailed rules to the present situation on the market in oil seeds, and in particular to quotations or prices for these products within the Community and on the markets of third countries that the refund should be as set out in the Annex hereto for those products for which the market ­ ing year has already begun ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 February 1984. For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 29 February 1984 fixing the export refunds on oil seeds (ECU/ 100 kg) CCT heading No Description Refund ex 12.01 Colza and rape seed, other than for sowing 9,00 ex 12.01 Sunflower seed, other than for sowing 